Judgment reversed upon the law and the facts, and new trial granted, costs to appellant to abide the event. It was for the jury to determine whether plaintiff was within her rights in going up the stairs and closing the door in question, as well as the defendant’s negligence in maintaining a defective door. The question of plaintiff’s contributory negligence should also have been submitted to the jury, as well as the question as to whether defendant’s negligence in maintaining the door in bad condition was the proximate cause of plaintiff’s injuries. Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Hagarty, J., dissents and votes to affirm.